--------------------------------------------------------------------------------

EXHIBIT 10.22
 
AMENDATORY AND JOINDER AGREEMENT
 
THIS AMENDATORY AND JOINDER AGREEMENT THE FIRST AMENDMENT TO ACCOUNT PURCHASE
AGREEMENT ("Joinder") is dated this 2nd day of May 2011, by and among, Wells
Fargo Bank, National Association, ("WFB"), and Triad Personnel Services, Inc. an
Illinois corporation, General Employment Enterprises, Inc. an Illinois
corporation and BMPS, Inc. an Ohio corporation (collectively "TRIAD"), BMCH,
Inc. d/b/a Triad Personnel Services, an Ohio corporation ("BMCHOH") and BMCHPA,
Inc. d/b/a Triad Temporaries, a Pennsylvania corporation ("BMCHPA")
(collectively "Customer"). The Customer and WFB jointly and severally agree as
follows:
 
WHEREAS,  TRIAD and WFB are parties to that certain Account Purchase Agreement
dated December 14, 2010, as amended from time to time (the "APA"); and
 
WHEREAS,  BMCHOH and BMCHPA (jointly "BMCH")  desire to join in and be bound by
the terms of the APA as if it were an original signer to the APA, desires to
grant a security interest in all of its assets to WFB, and desires to be
included within the term "Customer" as provided in the APA; and


WHEREAS,  the parties desire to amend the APA as more fully set forth herein;
and


WHEREAS,  WFB agrees to the above, subject to the terms of this Joinder


NOW THEREFORE,  it is agreed among the parties as follows:


1. The above recitations are true and correct and binding upon BMCH and TRIAD.


2.  BMCH hereby joins in the execution of the APA, agrees to be treated as a
Customer thereunder and agrees to abide by and perform all of the terms
thereof  and ratifies each representation  and warranty made hereto.


3. BMCH hereby grants to WFB a first priority security interest in all
Collateral, as defined in the APA.


4. TRIAD consents to the Joinder by BMCH and further reaffirms all of its
obligations to WFB under the APA, and confirms that the APA is in full force and
effect and binding against Triad, without any setoffs, defenses  or
counterclaims of any kind whatsoever.


5.  The APA is hereby amended as follows:


a. Section 3.10 is hereby deleted in its entirety and the following is
substituted in its place:
 
"3.10 Remittance Information: Customer shall make a notation on each original
invoice (or the electronic equivalent of an invoice) or other such documentation
accepted by WFB for each Account purchased hereunder which indicates that such
Account should be paid in accordance with the following address instructions:
 
Mail instructions:


Triad Personnel Services, Inc. or BMPS, Inc.
or BMCH, Inc. d/b/a TRIAD Temporaries
or BMCHPA, Inc. d/b/a Triad Temporaries
PO Box 823424
Philadelphia, PA 19182-3424
 
Or
 
 
1

--------------------------------------------------------------------------------

 
 
Wire Instructions:


Wells Fargo Bank, N.A.
San Francisco, CA
For the account of Wells Fargo/ Wells Fargo Business Credit
Account#4121894000
ABA for Wire#121000248
ABA for ACH#121000248
For Further Credit (Triad Personnel Services, Inc. or BMPS, Inc. or
BMCH, Inc. d/b/a TRIAD Temporaries or BMCHPA, Inc. d/b/a Triad Temporaries)
 
In the event any invoice (or the electronic equivalent of an invoice) is sent or
transmitted to any Account Debtor without the required notation, a fee equal to
two and one half percent (2.5%) of the face amount of such invoice shall be
assessed.


b. Section 6.03 is hereby deleted in its entirety and the following is
substituted in its place:
 
"6.03    Notation of Assignment:  Upon the request of WFB, and in any event upon
the occurrence of an Event of Default, Customer shall make a notation on each
original
invoice  (or  the  electronic  equivalent  of  an  invoice)  or  other  such  documentation
accepted by WFB for each Account purchased hereunder which indicates that such
Account has been sold, transferred and assigned and/or sold to WFB with the
following language: This invoice has been sold, transferred and assigned to and
is payable to:
 
Mail instructions:


Wells Fargo Business Credit
PO Box 823424
Philadelphia, PA 19182-3424
 
or
 
Wire Instructions:


Wells Fargo Bank, N.A.
San Francisco, CA
For the account of Wells Fargo/ Wells Fargo Business Credit
Account#4121894000
ABA for Wire#121000248
ABA for ACH#121000248
For Further Credit (Triad Personnel Services, Inc. or BMPS, Inc. or
BMCH, Inc. d/b/a Triad Personnel Services or BMCHPA, Inc. d/b/a Triad
Temporaries)


In the event any invoice (or the electronic equivalent of an invoice) is sent or
transmitted to any Account Debtor without the required notation, a fee equal to
two and one half percent (2.5%) of the face amount of such invoice shall be
assessed."


c. Section 10.15 is hereby deleted in its entirety and the following is
substituted in its place:


"10.15.   JOINT AND SEVERAL OBLIGATIONS; DEALINGS WITH MULTIPLE CUSTOMERS. If
more than one person or entity is named as Customer hereunder, all obligations
owed to WFB by Customer ("Obligations"), representations, warranties, covenants
and indemnities set forth herein or in any other APA Documents between the
Customer, WFB and any guarantors of the Obligations to WFB (collectively the
"APA Documents") to which such person or entity is a party shall be joint and
several.  WFB shall have the right to deal with any individual of any Customer
with regard to all matters concerning the rights and obligations of WFB and
Customer hereunder and pursuant to applicable law with regard to the
transactions contemplated under the APA Documents.  All actions or inactions of
the officers, managers, members and/or agents of any Customer with regard to the
transactions contemplated under the APA Documents shall be deemed with full
authority and binding upon all Customers hereunder. Each Customer hereby
appoints each other Customer as its true and lawful attorney-in-fact, with full
right and power, for purposes of exercising all rights of such person hereunder
and under applicable law with regard to the transactions contemplated under the
APA Documents. The foregoing is a material inducement to the agreement of WFB to
enter into this Agreement and to consummate the transactions contemplated
hereby. The Customer represents that TRIAD PERSONNEL SERVICES, INC., GENERAL
EMPLOYMENT ENTERPRISES, INC., BMPS, INC., BMCH, INC. d/b/a TRIAD Temporaries and
BMCHPA, INC. d/b/a TRIAD TEMPORARIES are operated as part of one consolidated
business entity and are directly dependent upon each other for and in connection
with their respective business activities and financial resources. Each Customer
will receive a direct economic and financial benefit from the Obligations
incurred under this Agreement and the incurrence of such Obligations is in the
best interests of each Customer."
 
 
2

--------------------------------------------------------------------------------

 
 
The joint and several obligations of each of the undersigned under this
Agreement shall be absolute and unconditional and shall remain in full force and
effect until all Obligations shall have been paid and, until such payment has
been made, shall not be discharged, affected, modified or impaired on the
happening from time to time of any event, including, without limitation, any of
the following, whether or not with notice to or the consent of any of the
undersigned:



 
(a) 
the waiver, compromise, settlement, release, termination or amendment
(including, without limitation, any extension or postponement of the time for
payment or performance or renewal or refinancing) of any or all of the
obligations or agreements of any of the undersigned under this Agreement or any
of the other APA Documents:

 
(b) 
the failure to give notice to any or all of the undersigned of the occurrence of
a default under the terms and provisions of this Agreement or any of the other
APA Documents:

 
(c) 
the release, substitution or exchange by the holder of this Agreement of any
Collateral(whether with or without consideration) or the acceptance by the WFB
of any additional collateral or the availability or the claimed availability of
any other collateral or source of repayment or any nonperfection or other
impairment of any Collateral;

 
(d) 
the release of any person primarily
or secondarily liable for all or any part of the Obligations, whether by WFB or
any other holder of this Agreement or in connection with any voluntary or
involuntary liquidation, dissolution, receivership, insolvency, bankruptcy,
assignment for the benefit of creditors or similar event or proceeding affecting
any or all of the undersigned or any other person or entity who, or any of whose
property, shall at the time in question be obligated in respect of the
Obligations or any part thereof; or

 
(e) 
to the extent permitted by law, any other event, occurrence, action or
circumstance that would, in the absence of this clause, result in the release or
discharge of any or all of the undersigned
 from  the  performance  or  observance  of  any  obligation,  covenant  or
agreement contained in this Agreement.



The joint and several obligations of the undersigned to WFB under this Agreement
shall remain in full force and effect (or be reinstated) until WFB has received
payment in full of all Obligations and the expiration of any
applicable  preference or similar period pursuant to any bankruptcy, insolvency,
reorganization, moratorium or similar laws, or at law or equity, without any
claim having been made before the expiration of such period asserting an
interest in all or any part of any payment(s) received by WFB.
 
 
3

--------------------------------------------------------------------------------

 
 
The undersigned expressly agree that WFB shall not be required first to
institute any suit or to exhaust its remedies against any of the undersigned or
any other person or party to become liable hereunder or against any Collateral,
in order to enforce this Agreement; and expressly agree that notwithstanding the
occurrence of any of the foregoing, the undersigned shall be and remain,
directly and primarily liable for all sums due under this Agreement and under
the APA Documents. On disposition by WFB of any property encumbered by any
Collateral, the undersigned shall be and shall remain jointly and severally
liable for any deficiency."
 
6. The Guarantors, Salvatore J. Zizza, Herbert F. Imhoff, Jr. and James R.
Harlan (collectively "Guarantor"), by signing below, consent to the terms of
this Amendatory and Joinder Agreement to Account Purchase Agreement, reaffirms
the terms of their validity Guaranty (the "Guaranty"), confirms that the
Guaranty is in full force and effect and binding upon them without any defenses,
setoffs or counterclaims of any kind whatsoever.

7.  To induce WFB to enter into this Joinder, Customer (a) acknowledges and
agrees that no right of offset, defense, counterclaim, claim or objection exists
in favor of Customer against WFB arising out of or with respect to the APA, the
other APA Documents, the Obligations, or any other arrangement or relationship
between WFB and Customer, and (b) releases, acquits, remises and forever
discharges WFB and its affiliates and all of its past, present and future
officers, directors, employees, agents, attorneys, representatives, successors
and assigns from any and all claims, demands, actions and causes of action,
whether at law or in equity and whether known or unknown, which Customer may
have by reason of any manner, cause or things to and including the date of this
Joinder with respect to matters arising out of or with respect to the APA, the
other APA Documents, the Obligations, or any other arrangement or relationship
between WFB and Customer.


7.  All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.


8. Except as above amended, the Agreement remain in full force and effect and
binding upon the Customer without any defenses, setoffs or counterclaims of any
kind whatsoever.


IN WITNESS WHEREOF, the parties have hereto set their hands and seals as of the
date first above written.



 
Triad Personnel Services, Inc.
           
By:
/s/Salvatore J. Zizza       Salvatore J. Zizza, CEO  




 
General Employment Enterprises, Inc.
           
By:
/s/Salvatore J. Zizza       Salvatore J. Zizza, CEO  



 
4

--------------------------------------------------------------------------------

 
 

 
BMPS, Inc.
           
By:
/s/Salvatore J. Zizza       Salvatore J. Zizza, CEO  

 

 
BMCHPA, Inc. d/b/a Triad Temporaries
           
By:
/s/Salvatore J. Zizza       Salvatore J. Zizza, CEO  




 
BMCHPA, Inc. d/b/a Triad Temporaries
           
By:
/s/Salvatore J. Zizza       Salvatore J. Zizza, CEO  




  Guarantor:            
By:
/s/Salvatore J. Zizza       Salvatore J. Zizza, Individually  

 

STATE OF Illinois )     ) SS:
COUNTY OF
DuPage )

 
The foregoing instrument was acknowledged before me this 29th day of April 2011
by Salvatore J. Zizza, individually and as CEO of each Triad Personnel Services,
Inc. an Illinois corporation, General Employment Enterprises, Inc. an Illinois
corporation BMPS, Inc. an Ohio corporation, BMCH, Inc. d/b/a Triad Temporaries,
an Ohio corporation and BMCHPA, Inc. d/b/d Triad Temporaries, a Pennsylvania
corporation, on behalf of the corporations. He x is personally known to me or o
has produced ______________________, as identification.
 

  Sherry L. Hunacek Sielepkowski  
Notary Public,
  My Commission Expires: 4-4-2012       Print Name: Sherry L. Hunacek
Sielepkowski   Commission Number: 694585       [NOTARY SEAL]       [image3.jpg]

 
 
5

--------------------------------------------------------------------------------

 



  Guarantor:            
By:
/s/Herbert F. Imhoff       Herbert F. Imhoff, Jr., Individually  

 

STATE OF Illinois )     ) SS:
COUNTY OF
DuPage )

 
The foregoing instrument was acknowledged before me this 2nd day of May 2011 by
Herbert F. Imhoff, Jr., individually. He x is personally known to me or o has
produced ______________________, as identification.
 

  Sherry L. Hunacek Sielepkowski  
Notary Public,
  My Commission Expires: 4-4-2012      image4 [image4.jpg] Print Name: Sherry L.
Hunacek Sielepkowski Commission Number: 694585   [NOTARY SEAL]

 

--------------------------------------------------------------------------------


  Guarantor:            
By:
/s/James R. Harlan       James R. Harlan, Individually  

 

STATE OF Illinois )     ) SS:
COUNTY OF
DuPage )

 
The foregoing instrument was acknowledged before me this 2nd day of May 2011 by
James R. Harlan, individually. He x is personally known to me or o has produced
______________________, as identification.
 

  Sherry L. Hunacek Sielepkowski  
Notary Public,
  My Commission Expires: 4-4-2012       Print Name: Sherry L. Hunacek
Sielepkowski   Commission Number: 694585       [NOTARY SEAL]       image4
[image4.jpg]

 
 
6

--------------------------------------------------------------------------------

 
 

  Wells Fargo Bank, National Association            
By:
/s/ Julie K. Johnston       Julie K. Johnston, Vice President  

 
 
7

--------------------------------------------------------------------------------

 
 
AFFIDAVIT OF OUT-OF-STATE DELIVERY
 

STATE OF TEXAS )      
COUNTY OF
DALLAS )

 
BEFORE ME, the undersigned  authority, personally appeared the
undersigned  Julie K. Johnston (the "Affiant"), who being first duly sworn upon
oath, deposes and says that:
 
1.      The Affiant is a Vice President  of Wells Fargo Bank, National
Association  ("WFB"),  and the Affiant is duly authorized to and does make this
affidavit in said capacity on behalf of WFB.
 
2.     That on the date sworn to and subscribed below, I executed on behalf of
WFB on the date referenced below that certain Amendatory and Joinder Agreement
(the "Joinder"), which Joinder is between Triad Personnel Services, Inc. an
Illinois corporation, General Employment Enterprises, Inc. an Illinois
corporation and BMPS, Inc. an Ohio corporation (collectively "TRIAD"), BMCH,
Inc. d/b/a TRIAD Temporaries, an Ohio corporation ("BMCHOH") and BMCHPA, Inc.
d/b/a Triad Temporaries, a Pennsylvania corporation ("BMCHPA") (collectively
"Customer") as Customer, and Wells Fargo Bank, National Association. 
 
3.     That the execution of the Agreement by WFB took place in Dallas, Texas.
 
FURTHER AFFIANT SAYETH NAUGHT.  
 

 
By:
/s/ Julie K. Johnston       Julie K. Johnston, Vice President  

 
SWORN TO AND SUBSCRIBED  before me this 5th day of May 2011 by Julie K.
Johnston, who personally appeared before me, and who is personally known to me.



  Shelly Scott   [NOTARY SEAL]       Notary Print, State of Texas   Print Name:
Shelly Scott   My Commission Expires:   image5 [image5.jpg]    

 
 8

--------------------------------------------------------------------------------